Zimbra                                                 https :/lmai1.jacksonnj.net/hlprintmessage?id~2ffcb3 94-c6d8-43 e 7 -a ...
Zimbra                                                               clerk@jacksontwpnj.net
Re: Illegal House of Worship - 146 S. New Prospect
From : Helene Schlegel                                        Mon, Oct 02, 2017 05:50 PM
<hschlegel@jacksontwpnj.net>
Subject : Re: Illegal House of Worship - 146 S. New
Prospect
To : Cathy Giancola <NJCathie@optonline.net>
Cc : Scott Martin - Jackson Council
<councilmanmartin@jacksontwpnj.net>, Robert
Nixon <councilmannixon@jacksontwpnj.net>,
Mike Reina <mikereina@jacksontwpnj.net>,
Ken Bressi - Jackson Council
<councilmanbressi@jacksontwpnj.net>, Barry
Calogero
<councilmancalogero@jacksontwpnj.net>, Ann




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-25 Filed 09/06/19 Page 1 of 2 PageID: 1156
Updegrave < annieup@jacksontwpnj.net>
Ms. Giancola,
The owner was issued a summons and was scheduled to be in court September
28th however, they applied and received an adjournment until the end of October.
We have issued a cease and desist which is being filed in superior court. We are
aware of the situation and are using all legal methods to ensure compliance with
our codes.
Respectfully,
Helene Schlegel, MS, MPP, CPM
Business Administrator
Jackson Township
95 West Veterans Hwy.
Jackson. NJ 08527
732-928-1200 ext. 1210
On Oct 2, 2017, at 4:58 PM, Cathy Giancola <NJCathie@optonline.net> wrote:
Dear Ms. Schlegel,
I of2                                                                                                       11/2/2017, 2:21 PM
TWP003683
Zimbra                                                https :/lmail.jacksonnj .net/h/printmessage?id~2ffcb3 94-c6d8-4 3e7 -a ...
146 S. New Prospect has been operating what appears to be an illegal house of
worship for quite awhile now. The home is owned by WSNP LLC, who comes back to
a Mr. Meir Katz from 2 Harvest Court. As a concerned resident of Jackson, I was
wondering how this is not only possible, but continues in the middle of a residential
community.
There is now a video circulating of just how dangerous the activity at this residence
has become with all the van and vehicles coming and going. I hope no serious
incident occurs at this location and the town held responsible for not doing
anything to stop it, because surely we can not afford anymore lawsuits in our town.
This is starting to become an all to common issue in Jackson and I hope this is being
looked at through serious eyes.
Thank you in advance.
Regards,
Cathy Giancola
Jackson Resident




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-25 Filed 09/06/19 Page 2 of 2 PageID: 1157
2 of2                                                                                                      1112/2017, 2:21 PM
TWP003684
